         Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


BEATRICE K.,1                                     3:19-cv-01363-BR

             Plaintiff,                           OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

             Defendant.

LISA R. J. PORTER
Johnston Porter Law Office, PC
5200 S.W. Meadows Rd
Suite 150
Lake Oswego, OR 97035
(503) 245-6309

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 2 of 27




MICHAEL W. PILE
Acting Regional Chief Counsel
SHATA STUCKY
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2909

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Beatrice K. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.       This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed an application for DIB on August 14, 2014,

alleging a disability onset date of January 7, 2014.                 Tr. 251.1

The application was denied initially and on reconsideration.                   An

Administrative Law Judge (ALJ) held a hearing on November 15,


     1
       Citations to the official transcript of record filed by
the Commissioner on January 22, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
        Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 3 of 27




2016.    Tr. 57-86.    Plaintiff was represented at the hearing.

Plaintiff and a vocational expert (VE) testified.

        The ALJ issued a decision on January 31, 2017, in which he

found Plaintiff was not disabled and, therefore, was not entitled

to benefits.     Tr. 111-34.

        On June 21, 2018, the Appeals Council issued an Order in

which it noted the ALJ erred at Step Four when he found Plaintiff

was capable of performing her past relevant work as a business

systems analyst.      Specifically, the Appeals Council noted the ALJ

found Plaintiff’s “severe impairments limited her to less than

the full range of sedentary work” based on the VE’s testimony

that Plaintiff’s past relevant work “fit[] into the sedentary

category as it was actually performed by [Plaintiff].”                Tr. 137.

The Appeals Council’s review of the record,

             however, . . . confirm[ed] [Plaintiff] indicated
             she lifted and carried up to 20 pounds
             occasionally and stood up to six hours in an
             eight-hour workday, which is inconsistent with the
             VE's testimony that she actually performed her
             past work at the sedentary level. The decision
             offered no rationale reconciling this discrepancy.
             As articulated, the decision's step 4 denial is
             not supported.

Tr. 137.    The Appeals Council, therefore, remanded the matter to

the ALJ to re-evaluate the record, to “[g]ive further

consideration to [Plaintiff’s] maximum residual functional

capacity,” and to “[g]ive further consideration to whether

[Plaintiff] . . . can perform” her past relevant work.                Tr. 138.


3 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 4 of 27




     The ALJ held a hearing on remand on November 27, 2018.

Tr. 35-56.   Plaintiff was represented by an attorney at the

hearing.   Plaintiff and a vocational expert (VE) testified.

     The ALJ issued a decision on February 27, 2019, in which he

found Plaintiff was not disabled before her December 31, 2017,

date last insured and, therefore, is not entitled to benefits.

Pursuant to 20 C.F.R. § 404.984(d), that decision became the

final decision of the Commissioner on June 27, 2019, when the

Appeals Council denied Plaintiff's request for review.             Tr. 1-5.

See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on January 2, 1964; was 52 years old at

the time of the first hearing; and was 54 years old at the time

of the hearing on remand.     Tr. 251.     Plaintiff has a GED.

Tr. 293.   Plaintiff has past relevant work experience as a

systems analyst.   Tr. 27.

     Plaintiff alleges disability during the relevant period due

to pain in her hip, neck, and shoulder; arthritis; “pain and

numbness in arm, hand and fingers”; issues with her trigger

finger; back injury; and depression.        Tr. 88.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the


4 - OPINION AND ORDER
      Case 3:19-cv-01363-BR   Document 21    Filed 09/09/20   Page 5 of 27




medical evidence.     See Tr. 18-19, 22-25.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of


5 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 6 of 27




evidence] but less than a preponderance."         Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.             Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).             Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.      Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

6 - OPINION AND ORDER
     Case 3:19-cv-01363-BR    Document 21   Filed 09/09/20   Page 7 of 27




determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 404.1520(a)(4)(I).         See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.          20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§ 404.1520(a)(4)(iii).       See also Keyser, 648 F.3d at 724.          The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).               The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.              20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.                 “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."       SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete


7 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 8 of 27




incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity from her January 7, 2014, alleged

onset date through her December 31, 2017, date last insured.


8 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21    Filed 09/09/20   Page 9 of 27




Tr. 17.

     At Step Two the ALJ found Plaintiff had the severe

impairments during the relevant period of “degenerative disc

disease status post cervical fusion,” osteoarthritis of the

knees, diabetes, carpal-tunnel syndrome, and obesity.              Tr. 18.

The ALJ found Plaintiff’s impairments of sleep apnea, migraine

headaches, abdominal bloating, anxiety, and depression were not

severe during the relevant period.         Tr. 18.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.      Tr. 21.      The ALJ found

Plaintiff had the RFC during the relevant period to perform

sedentary work with the following limitations:

           stand and walk 2 hours total of 8, and sit up to 6
           hours of 8; push and pull as much as able to lift
           and carry; handle and finger frequently
           bilaterally; frequently climb ramps and stairs;
           occasionally climb ladders, ropes, and scaffolds;
           occasionally stoop and crawl; frequently crouch
           and kneel.

Tr. 21.

     At Step Four the ALJ found Plaintiff could perform her past

work during the relevant period.      Tr. 27.      Accordingly, the ALJ

concluded Plaintiff was not disabled from her January 7, 2014,

alleged onset date through her December 31, 2017, date last

insured.   Tr. 27.


9 - OPINION AND ORDER
       Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 10 of 27




                                 DISCUSSION

       Plaintiff contends the ALJ erred when he (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the lay-

witness statement of Plaintiff’s sister, Leona K.; (3) failed at

Step Two to address Plaintiff’s degenerative joint disease of the

right hip; (4) found at Step Two that Plaintiff’s neuropathy

symptoms of the hands, urinary incontinence, and IBS were not

severe; (5) partially rejected “medical opinion evidence”; and

(6) failed at Step Three to account for Plaintiff’s degenerative

joint disease of the right hip in his assessment of Plaintiff’s

RFC.

I.     The ALJ did not err when he partially rejected Plaintiff’s
       testimony.

       Plaintiff alleges the ALJ erred when he partially rejected

Plaintiff’s testimony.

       The ALJ engages in a two-step analysis to determine whether

a claimant's testimony regarding subjective pain or symptoms is

credible.

       “First, the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment

‘which could reasonably be expected to produce the pain or other

symptoms alleged.’”      Garrison v. Colvin, 759 F.3d 995, 1014 (9th

Cir. 2014)(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36

(9th Cir. 2007)).     The claimant need not show her “impairment

could reasonably be expected to cause the severity of the symptom

10 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20    Page 11 of 27




she has alleged; she need only show that it could reasonably have

caused some degree of the symptom.”        Garrison, 759 F.3d at 1014

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).

A claimant is not required to produce “objective medical evidence

of the pain or fatigue itself, or the severity thereof.”

Garrison, 759 F.3d at 1014.

     If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, “the

ALJ can reject the claimant's testimony about the severity of her

symptoms only by offering specific, clear and convincing reasons

for doing so.”   Garrison, 759 F.3d at 1014-15.             See also Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)(same).

General assertions that the claimant's testimony is not credible

are insufficient.    Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

2007).   The ALJ must identify “what testimony is not credible and

what evidence undermines the claimant's complaints.”              Id.

(quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     Plaintiff testified at the hearing on November 15, 2016,

that she was not able to walk more than “a block or two . . .

with a lot of rest” because of pain in her hip, back, and knees.

Plaintiff could walk half a block without resting.              Plaintiff

often uses a cane when she walks, but she “do[es not] always use

it because it makes [her] hands hurt too much.”             Tr. 78.

Plaintiff noted she could stand for five or ten minutes with “a


11 - OPINION AND ORDER
     Case 3:19-cv-01363-BR    Document 21   Filed 09/09/20   Page 12 of 27




lot of fidgeting because . . . just standing straight is hard on

everything,” particularly her lower back and right hip.               Tr. 65.

Plaintiff stated she was unable to sit “in one spot” for longer

than 30 minutes due to pain in her hip and back.             When she does

“sit for that long, getting up will be far more difficult than it

would be if [she] sat for about 15 minutes. . . .              [T]he longer

[she] stay[s] in one position, the more it becomes immobile and

the more pain it’ll cause when [she] . . . start[s] moving it.”

Tr. 74.    Plaintiff stated she has had “knee and hip injections”

that relieved her pain for “maybe a month at most.”              Tr. 75.

Plaintiff testified she needs a right-hip replacement, but her

doctor “wants [her] to lose about 30 pounds” before she has the

surgery.   Tr. 74.   Plaintiff also stated she has pain and

numbness in her hands.       Plaintiff underwent surgery for carpal-

tunnel syndrome in her right hand, but she did not receive relief

from her symptoms.    Plaintiff uses a wrist brace on her right

hand “four or five time a week.”       Tr. 62.      When Plaintiff tries

to use a computer, it makes both of her hands hurt.              When

Plaintiff types or moves a computer mouse for two or three

minutes, she begins to experience pain in her hands.              Plaintiff

noted she has problems lifting and manipulating things because

her grip is weak and her “sensation of touch has lessened.”

Tr. 66.    Specifically, the middle finger on her right hand is

“always numb and then the other fingers will start going numb.”


12 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 13 of 27




Tr. 76.   Plaintiff stated she has problems with memory and

concentration as well as anxiety “being out in public.”              Tr. 69.

Plaintiff also testified she has been “sleeping in a lot,” and,

therefore, sometimes she does not get out of bed until noon or

1:00 p.m.    On a typical day Plaintiff takes care of her dog, eats

something easy to make, and checks her email “quickly” because

“holding [her tablet] in her hands hurts.”          Tr. 67.     Plaintiff

plays with her dog “a little bit,” reads, watches television, and

lies down.   Five or six times a day Plaintiff has to lie face-

down for 15 minutes to an hour to stretch out her hips.

Plaintiff does not do household chores due to pain in her hips,

knees, and back.   For example, vacuuming strains her hips, back,

knees, and hands and stooping to take clothing from the washer to

the dryer causes her to suffer pain in her hip and back.

Plaintiff also has trouble with her daily grooming because

reaching her feet causes her to experience hip pain and to have

balance issues.

     Plaintiff testified she did not believe she would be able to

do her past work as a systems analyst because, as noted, using a

computer mouse or keyboard for more than two or three minutes

causes her hands to hurt.      In addition, she cannot sit, stand, or

walk in combination for eight hours.

     Plaintiff testified at the hearing on November 29, 2018,

that her “pain levels have become worse” since the November 2016


13 - OPINION AND ORDER
        Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 14 of 27




hearing.     For example, it is difficult for Plaintiff to drive to

doctor appointments, and she is in pain constantly.                Plaintiff

stated her back “is just absolutely killing” her, and walking is

difficult because using a cane makes her hands hurt.                Plaintiff

noted she tried to do physical therapy and to walk, but she can

walk only ten or fifteen minutes before she has to stop due to

pain in her hip and back.         Plaintiff stated she has arthritis in

both of her hands, and her doctors have told her that there is

not anything they can do.         Plaintiff also has had more knee pain

since the November 2016 hearing, and her doctors are recommending

knee-replacement surgery after she has hip surgery.                Plaintiff

testified she lost 40 pounds after her date last insured, and,

therefore, her doctors have begun procedures to schedule her for

hip-replacement surgery.        Plaintiff also noted her IBS “reared up

its ugly head several times,” and she has urinary incontinence.

Tr. 50.     As a result, Plaintiff needs to use the bathroom every

hour.    The ALJ inquired about Plaintiff’s “breaks in service from

[her] doctors” from November 2016 through April 2017 and July

2017 through July 2018.         Plaintiff testified she cancelled doctor

appointments occasionally during those periods because it was

“difficult to go” due to her pain levels and anxiety.                 Tr. 42.

In addition, there were several months in which Plaintiff did not

see her orthopedic surgeon because

             all they were doing is . . . checking [her] weight
             and . . . [she] kn[ew] [she] hadn’t hit any of the

14 - OPINION AND ORDER
     Case 3:19-cv-01363-BR    Document 21   Filed 09/09/20   Page 15 of 27




           [weight targets] that would have made it better,
           so [she] thought . . . why am I going and put
           myself through the pain of driving to Portland
           . . . when I know it’s just going to be another
           checkup and the injections they give me for pain
           don’t really help.

Tr. 43.   There was also a period when Plaintiff’s “IBS got so bad

[she] couldn’t . . . leave [the house] because [she did not] know

when it would come on and [she did not] want to be in public when

[she] los[t] control.”       Tr. 43.   Plaintiff stated she did not

believe she would be able to do her previous job as a systems

analyst because she cannot use a computer “that long” without

pain in her hands, hip, and back; she cannot drive long enough to

get to work; and she has difficulty learning new things.               Tr. 52.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms” during the relevant period, but Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of

[her] symptoms are not entirely consistent with the medical

evidence and other evidence in the record.”           Tr. 22.

Specifically, the ALJ stated Plaintiff “began taking walks and

going to the gym”; she “has shown the ability to handle household

chores, and to care for her sister’s dog (e.g., feeding, bathing,

going for walks)”; and she also “shops, . . . pays bills, and

. . . uses the computer” in spite of her “musculoskeletal pain.”

Tr. 22.   The record, however, reflects Plaintiff was unsuccessful

in her efforts to walk and to go to the gym.            In addition, x-rays

15 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 16 of 27




of Plaintiff’s right hip taken in June 2016 reflect “[s]evere

right hip medial osteoarthritis . . . with superomedial and

medial hip joint space narrowing.”         Tr. 978.    Sandra Schmahmann,

M.D., radiologist, concluded in June 2016 that Plaintiff had

“[p]rogressive severe right hip and mild left hip degenerative

joint disease.”   Tr. 978.     Similarly, x-rays of Plaintiff’s knees

at that time reflected “[s]evere medial and mild parellofemoral

compartment degenerative joint disease and tricompartmental

spurs” on her left knee and “[m]oderate medial and mild

patellofemoral degenerative joint disease with tricompartmental

spurs” on her right knee.      Tr. 982.    In September 2016 Kathryn

Schabel, M.D., treating physician, stated Plaintiff had

“[l]imitations of activities of daily living from hip

degeneration include severe limitation in ability to walk, climb

stairs, [and] shop.”    Tr. 1118.    Dr. Schabel noted Plaintiff

tried physical therapy, and her “symptoms . . . progressed in

spite of good effort” and “[i]njections [are] contraindicated due

to short-term efficacy in severe hip degeneration.”             Tr. 1118.

Dr. Schabel concluded:

          Hip replacement surgery is . . . indicated because
          this patient has failed thorough trials of
          conservative management. Given the severity of
          the patient's condition and debilitating pain,
          continued nonsurgical management will not result
          in meaningful pain relief and will only serve
          increase the risk of falls, deconditioning, and
          severely limit the patient's daily activities.
          Patient is a good candidate for total hip
          arthroplasty.

16 - OPINION AND ORDER
     Case 3:19-cv-01363-BR    Document 21   Filed 09/09/20   Page 17 of 27




Tr. 1118-19.   In October 2016 Robert Mangrum, PA-C, treating

physician assistant, noted x-rays of Plaintiff’s knees showed

“narrowed medial compartment bilat[erally], with bone on bone L

knee medially, decreased patellofemoral space, tricompartmental

spurring” and indicated a diagnosis of “bilateral knee advanced,

end-stage osteoarthritis.”       Tr. 1123.    In November 2016

Plaintiff’s treating physical therapist noted Plaintiff was

unable “to bear [her] full weight during dry-land gait” due to

“joint compressive forces” on her hip and knees.             Tr. 1109.

A May 2017 x-ray of Plaintiff’s lumbar spine reflected severe

disc degeneration at L5-S1.       Tr. 1291.     July 2017 x-rays of

Plaintiff’s knees reflected “severe medial and moderate

patellofemoral compartment degenerative joint disease” of the

left knee and “moderate to severe medial and moderate

patellofemoral compartment degenerative joint disease” of the

right knee.    Tr. 1703.     July 2017 x-rays of Plaintiff’s hips

reflected “unchanged severe right and mild left hip degenerative

joint disease.”   Tr. 1711.

     In addition, in May 2017 Kelly Dunbar, treating Occupational

Therapist, noted Plaintiff had decreased range of motion,

strength, and sensation in her hands and wrist, “which impacts

[her] functional independence.”       Tr. 1617.      In July 2017 Duncan

Ramsey, M.D., treating physician, noted Plaintiff’s hand and

wrist “symptoms and exam do not seem to correlate with recurrent


17 - OPINION AND ORDER
      Case 3:19-cv-01363-BR   Document 21    Filed 09/09/20    Page 18 of 27




carpal tunnel syndrome nor any other compressive syndrome.                     Her

normal EMG supports an etiology besides these, as well.”

Tr. 1736.   Dr. Ramsey, indicated her hand and wrist issues are

“more likely due to her known diabetes.”           Tr. 1736.

      The Court concludes on this record that the ALJ erred when

he partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of her symptoms

because the ALJ did not provide clear and convincing reasons

supported by substantial evidence in the record for doing so.

II.   The ALJ erred when he partially rejected the lay-witness
      statement of Plaintiff’s sister, Leona K.

      Plaintiff alleges the ALJ erred when he gave only “partial

weight” to the Third-Party Function Report of Plaintiff’s sister,

Leona K.

      Lay-witness testimony regarding a claimant's symptoms is

competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."                Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).          See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)("[A]n ALJ,

in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."    Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006).

18 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 19 of 27




     On September 14, 2014, Leona K. completed a Third-Party

Function Report in which she stated Plaintiff suffers symptoms

and limitations similar to those set out by Plaintiff in her

testimony.    Specifically, she stated Plaintiff cannot work

because she suffers pain when she sits, stands, and walks and she

cannot work at computer all day.      Tr. 255.      Plaintiff has trouble

putting on clothing below the waist including shoes and socks,

trouble “sitting down or getting up from [the] toilet,” and can

only walk for half a block before she needs to rest.             Plaintiff

can make simple meals, do light housework, shop in stores and by

computer, read books, watch television, read email, go to movies

“1x month,” eat out “about 1x week,” and play with her dog daily.

Tr. 325-27.

     The ALJ gave partial weight to Leona K.’s statement.               As

noted, Leona K.’s report is substantially similar to Plaintiff’s

testimony.    The Court has already concluded the ALJ erred when he

partially rejected Plaintiff’s testimony because the ALJ failed

to provide support for his opinion based on substantial evidence

in the record.   The Court also concludes on the same basis that

the ALJ erred when he partially rejected Leona K.’s statement.

III. The ALJ erred in part at Step Two.

     Plaintiff alleges the ALJ erred at Step Two when he found

Plaintiff’s neuropathy symptoms of the hands, urinary

incontinence, and IBS were not severe impairments during the


19 - OPINION AND ORDER
      Case 3:19-cv-01363-BR   Document 21    Filed 09/09/20   Page 20 of 27




relevant period and when he failed to address Plaintiff’s

degenerative disc disease of the hip.

      At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.            Stout v. Comm’r Soc.

Sec Admin., 454 F.3d 1050, 1052 (9th Cir. 2006).              See also 20

C.F.R. § 416.920(a)(4)(ii); Keyser v. Comm’r of Soc. Sec. Admin.,

648 F.3d 721, 724 (9th Cir. 2011).          A severe impairment

“significantly limits” a claimant’s “physical or mental ability

to do basic work activities.”       20 C.F.R. §§ 416.921(a), (b).

Such abilities and aptitudes include walking, standing, sitting,

lifting, pushing, pulling, reaching, carrying, handling, seeing,

hearing, and speaking; understanding, carrying out, and

remembering simple instructions; using judgment; responding

appropriately to supervision, co-workers, and usual work

situations; and dealing with changes in a routine work setting.

Id.

      The Step Two threshold is low:

           [A]n impairment can be considered as not severe only if
           it is a slight abnormality which has such a minimal
           effect on the individual that it would not be expected
           to interfere with the individual’s ability to work
           . . . . [T]he severity regulation is to do no more
           than allow the Secretary to deny benefits summarily to
           those applicants with impairments of a minimal nature
           which could never prevent a person from working.

SSR 85-28, at *2 (Nov. 30, 1984)(internal quotations omitted).

The “step-two inquiry “ is ‘a de minimis screening device to

20 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 21 of 27




dispose of groundless claims.’”      Edlund v. Massanari, 253 F.3d

1152, 1158 (9th Cir. 2001)(quoting Smolen v. Chater, 80 F.3d

1273, 1290 (9th Cir. 1996)).

     A.     The ALJ did not err when he found at Step Two that
            Plaintiff’s neuropathy symptoms of the hands, urinary
            incontinence, and IBS were not severe impairments.

            The Ninth Circuit has held when the ALJ has resolved

Step Two in a claimant’s favor, any error in designating specific

impairments as severe does not prejudice a claimant at Step Two

if the ALJ considered the impairments when formulating his

assessment of Plaintiff’s RFC.      Burch v. Barnhart, 400 F.3d 676,

682 (9th Cir. 2005)(any error in omitting an impairment from the

severe impairments identified at Step Two was harmless when Step

Two was resolved in claimant’s favor).         See also Buck v.

Berryhill, No. 14-35976, 2017 WL 3862450, at *5 (9th Cir. 2017)

(“[S]tep two was decided in [the plaintiff’s] favor after both

hearings.   He could not possibly have been prejudiced.             Any

alleged error is therefore harmless and cannot be the basis for a

remand.”)(citation omitted).

            As noted, the ALJ resolved Step Two in Plaintiff’s

favor.    In addition, the ALJ considered Plaintiff’s neuropathy

symptoms of the hands, urinary incontinence, and IBS, and he

found the record did not indicate Plaintiff’s neuropathy symptoms

of the hands, urinary incontinence, and IBS were severe

impairments during the relevant period.


21 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20    Page 22 of 27




           The Court, therefore, concludes on this record that the

ALJ did not err when he failed to find at Step Two that

Plaintiff’s neuropathy symptoms of the hands, urinary

incontinence, and IBS were severe impairments during the relevant

period.

     B.    The ALJ erred when he failed to address Plaintiff’s hip
           impairment at Step Two.

           Plaintiff points out that the ALJ did not specifically

assess Plaintiff’s hip impairment at Step Two.              At most, he may

have included it as one of Plaintiff’s unspecified impairments

when he found at Step Two that “other symptoms and complaints

appear in the medical treatment records periodically but there is

nothing to show that they are more than transient or cause

significant vocational limitations.        Any such impairment is not a

severe medically determinable impairment because no objective

acceptable medical documentation supports such a finding.”

Tr. 18.   Although the ALJ specifically found Plaintiff’s knee

osteoarthritis, diabetes, obesity, carpal-tunnel syndrome, and

degenerative disc disease of the spine did not meet or equal

Listings, he did not reference Plaintiff’s hip impairment.                   To

the extent that the ALJ concluded Plaintiff’s hip impairment was

a “transient” symptom or did not “cause significant vocational

limitations,” the Court finds those conclusions are not supported

by the record.   As noted, several treating medical providers

found Plaintiff’s degenerative joint disease of the hip to be

22 - OPINION AND ORDER
      Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 23 of 27




severe and that Plaintiff would require hip-replacement surgery

as soon as Plaintiff lost sufficient weight for such a surgery to

be successful.    In addition, the record contains numerous x-rays

taken throughout the relevant period that reflect severe

degenerative disease in Plaintiff’s hips.           Thus, the record

reflects Plaintiff’s hip impairment is more than minimal, and,

therefore, the ALJ’s determination that Plaintiff’s hip

impairment did not pass the “de minimis screening device to

dispose of groundless claims” at Step Two is not supported by

substantial evidence in the record.         See Edlund, 253 F.3d at 1158

(quoting Smolen, 80 F.3d at 1290).

           Accordingly, on this record the Court concludes the ALJ

erred at Step Two when he either failed to consider Plaintiff’s

hip impairment or considered Plaintiff’s hip impairment and found

it was not severe during the relevant period.

IV.   The ALJ did not err when he did not specifically address the
      individual treatment notes of Dr. Schabel and Paolo
      Punsalan, M.D.

      Plaintiff alleges the ALJ erred when he rejected the

opinions of Drs. Schabel and Punsalan related to Plaintiff’s

ability to sit, to stand, and to walk.          As Defendant points out,

however, the items Plaintiff refers to as opinions are, in fact,

treatment notes, and ALJs are not required to address individual

treatment notes.    See, e.g., Valentine v. Comm'r, 574 F.3d 685,

691-92 (9th Cir. 2009)(“Dr. Storzbach's observation about ‘highly


23 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 24 of 27




routinized, overlearned tasks with low cognitive demand’ is

neither a diagnosis nor a statement of Valentine's functional

capacity.   It is rather a recommended way for Valentine to cope

with his PTSD symptoms.      The ALJ therefore did not err by

excluding it from the RFC.”); Kenwyn B. v. Comm'r, Soc. Sec.

Admin., No. 1:19-CV-01128-BR, 2020 WL 1812831, at *6 (D. Or.

Apr. 9, 2020)(“Dr. Grant's chart treatment notes are

recommendations rather than a medical opinion, and, as such, the

ALJ was not required to address or to include them in his

analysis.”); Young v. Saul, No. 19-CV-01965-PJH, 2020 WL 3506805,

at *17 (N.D. Cal. June 29, 2020)(“Because Drs. Phillips and

Boutelle’s reports were treatment notes, the ALJ was not required

to specifically address their reports . . . .           Thus, the ALJ did

not err by failing to specifically address Drs. Phillips and

Boutelle’s treatment notes.”).

     The Court, therefore, concludes the ALJ did not err when he

did not address the individual treatment notes of Drs. Schabel

and Punsalan.

V.   The ALJ erred at Step Three.

     Plaintiff asserts the ALJ erred at Step Three when he failed

to include all of Plaintiff’s limitations in his assessment of

Plaintiff’s RFC.   As noted, however, the ALJ found Plaintiff

could sit up to six hours in an eight-hour day; could “frequently

climb ramps and stairs . . . crouch and kneel”; and could


24 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 25 of 27




“occasionally stoop and crawl . . . and climb ladders, ropes, and

scaffolds.”   Tr. 21.   Plaintiff points out that the ALJ failed to

include limitations in his assessment of Plaintiff’s RFC that

result from Plaintiff’s hip impairment such as her inability to

sit for more than 30 minutes and to climb, to stoop, to crawl, to

crouch, or to kneel for any amount of time.

     The Court has already concluded the ALJ erred when he failed

to consider Plaintiff’s hip impairment or considered Plaintiff’s

hip impairment and found it to be nonsevere during the relevant

period.   Thus, the ALJ erred when he failed to include any of

Plaintiff’s limitations in his assessment of Plaintiff’s RFC that

might have resulted from Plaintiff’s hip impairment.

     In summary, the Court concludes the ALJ erred when he

partially rejected Plaintiff’s testimony, partially rejected

Leona K.’s lay-witness statement, failed to find Plaintiff’s hip

impairment is severe, and failed to include in his assessment of

Plaintiff’s RFC all of Plaintiff’s limitations relating to her

hip impairment that are set out in her testimony, set out in

Leona K.’s lay-witness statement, and supported by the medical

record.



                                 REMAND

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely


25 - OPINION AND ORDER
      Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 26 of 27




utility of further proceedings.       See, e.g., Brewes v. Comm’r Soc.

Sec. Admin., 682 F.3d 1157, 1164 (9th Cir. 2012).             The court may

“direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose.”       Id. (quoting Smolen v. Chater, 80 F.3d

1273, 1292 (9th Cir. 1996)).      The Ninth Circuit has established a

three-part test for determining when evidence should be credited

and an immediate award of benefits directed.            Strauss v. Comm’r

of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).               The

court should grant an immediate award of benefits when:

           (1) the ALJ has failed to provide legally sufficient
           reasons for rejecting such evidence, (2) there are no
           outstanding issues that must be resolved before a
           determination of disability can be made, and (3) it is
           clear from the record that the ALJ would be required to
           find the claimant disabled were such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.              See, e.g.,

Harman v. Apfel, 211 F.3d 1172, 1178 n.2 (9th Cir. 2000).

      Here further administrative proceedings are necessary for

the ALJ to formulate an assessment of Plaintiff’s RFC that

includes Plaintiff’s limitations related to her hip impairment

and to determine whether Plaintiff was disabled during the

relevant period.    Accordingly, the Court remands this matter to

the Commissioner for further administrative proceedings.



26 - OPINION AND ORDER
     Case 3:19-cv-01363-BR   Document 21   Filed 09/09/20   Page 27 of 27




                               CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

28 U.S.C. § 405(g) for further proceedings consistent with this

Opinion and Order.

     IT IS SO ORDERED.

     DATED this 9th day of September, 2020.

                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




27 - OPINION AND ORDER
